                      Case 18-17271-mkn                       Doc 12-5            Entered 12/26/18 22:29:46                   Page 1 of 2
 Fill in this information to identify the case:

 Debtor name     Jo & Mike Properties. LLC


 United States Bankruptcy Court for the:                                  District of
                                                                                        (State)
 Case number (If known):




                                                                                                                                          Check if this is an
                                                                                                                                             amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                    12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
          No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
       creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each
       schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

        Column 1: Codebtor                                                                                     Column 2: Creditor

                                                                                                                                             Check all schedules
            Name                       Mailing address                                                         Name
                                                                                                                                             that apply:

 2.1     Estate Jo Ann Johannessen         c/o Bridgitte Higgins, 10777 W. Twain Ave, Las Vegas Nevada 89135   Loan Acquisitions Co.         x D
                                       Street
                                                                                                                                              E/F
                                                                                                                                              G


                                       City                            State                  ZIP Code

 2.2
                                                                                                                                              D
                                       Street                                                                                                 E/F
                                                                                                                                              G

                                       City                            State                  ZIP Code

 2.3
                                                                                                                                              D
                                       Street                                                                                                 E/F
                                                                                                                                              G

                                       City                            State                  ZIP Code

 2.4
                                                                                                                                              D
                                       Street                                                                                                 E/F
                                                                                                                                              G

                                       City                            State                  ZIP Code

 2.5
                                                                                                                                              D
                                       Street                                                                                                 E/F
                                                                                                                                              G

                                       City                            State                  ZIP Code

 2.6
                                                                                                                                              D
                                       Street                                                                                                 E/F
                                                                                                                                              G

                                       City                            State                  ZIP Code




Official Form 206H                                                   Schedule H: Codebtors                                                      page 1 of
                      Case 18-17271-mkn              Doc 12-5      Entered 12/26/18 22:29:46                  Page 2 of 2
Debtor          Jo & Mike Properties, LLC                                             Case number (if known) 18-17271
               Name




            Additional Page if Debtor Has More Codebtors


           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                                   Column 2: Creditor

                                                                                                                            Check all schedules
            Name                   Mailing address                                            Name
                                                                                                                            that apply:

  2.
                                                                                                                             D
                                    Street                                                                                   E/F
                                                                                                                             G

                                    City                   State           ZIP Code


  2.
                                                                                                                             D
                                    Street                                                                                   E/F
                                                                                                                             G

                                    City                   State           ZIP Code

  2.
                                                                                                                             D
                                    Street                                                                                   E/F
                                                                                                                             G

                                    City                   State           ZIP Code


  2.
                                                                                                                             D
                                    Street                                                                                   E/F
                                                                                                                             G

                                    City                   State           ZIP Code

  2.
                                                                                                                             D
                                    Street                                                                                   E/F
                                                                                                                             G

                                    City                   State           ZIP Code


  2.
                                                                                                                             D
                                    Street                                                                                   E/F
                                                                                                                             G

                                    City                   State           ZIP Code


  2.
                                                                                                                             D
                                    Street                                                                                   E/F
                                                                                                                             G

                                    City                   State           ZIP Code

  2.
                                                                                                                             D
                                    Street                                                                                   E/F
                                                                                                                             G

                                    City                   State           ZIP Code




 Official Form 206H                                    Schedule H: Codebtors                                                   page      of
